DENY and Opinion Filed April 26, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00813-CV

                   IN RE TERESA WARD COOPER, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-00556-2021

                           MEMORANDUM OPINION
                      Before Justices Schenck, Nowell, and Garcia
                               Opinion by Justice Nowell
      In this original proceeding, relator challenges the trial court’s refusal to rule

on her “Application for Peremptory Writ of Mandamus, and For Appointment of

District Clerk Pro Tempore.” Entitlement to mandamus relief requires relator to

show that the trial court has clearly abused its discretion and that she has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      After reviewing the petition and the record, we conclude that relator has failed

to show an abuse of discretion. See TEX. R. APP. P. 52.8(a). Accordingly, we deny

the petition for writ of mandamus, and we lift the stay issued by our September 22,

2021 order.
      Also pending before the Court is relator’s September 28, 2021 motion for

contempt. Because we conclude that relator is not entitled to such relief, we deny the

motion.



                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
210813f.p05                                JUSTICE




                                         –2–